Title: John Christoph Süverman to Thomas Jefferson, 8 August 1810
From: Süverman, John Christoph
To: Jefferson, Thomas


          
            sir,
            City of Washington 
                     8th Augt 1810.
          
          
			 In my last, I informed you particulars of the death of Mr Pirney, and the uncomfortable situation we were in, on account of the Debt due to us; which with a few others bare exceeding hard upon us. since that, I have found his Account for his services in
			 attending Govr Lewis; a Copy of which I thought it proper to forward you. our situation at present is so pressing that anything you can possibly do for us, will always be gratefully and thankfully
			 Acknowledged by
          
            Sir, Respectfully Your Obedt h’ble Servt
            John Christoph Süverman
          
        